REASONS FOR ALLOWANCE
Claims 1-14, 18-24, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A display apparatus comprising: a first substrate including a display area, including pixels connected to a plurality of gate lines, and first to fourth non-display areas surrounding the display area; a first gate driving circuit disposed in the second non-display area to drive a first gate line group among the plurality of gate lines; a second gate driving circuit disposed in the third non-display area to drive a second gate line group among the plurality of gate lines; a third gate driving circuit disposed in the fourth non-display area to drive the first gate line group and the second gate line group, an odd clock line extending to the fourth non-display area via the second non-display area, the odd clock line configured to provide an odd clock signal to an odd stage of the first gate driving circuit and an odd stage of the third gate driving circuit; and an even clock line extending to the fourth non-display area via the third non-display area, the even clock line configured to provide an even clock signal to an even stage of the second gate driving circuit and an even stage of the third gate driving circuit, wherein the display area comprises: a first display area adjacent to the first gate driving circuit; and a second display area adjacent to the second gate driving circuit, 2 29272/44279/FW/11873296.1the even stage of the third gate driving circuit in the fourth non-display area is adjacent to the first gate driving circuit and is connected to the second gate line group in the first display area, and the odd stage of the third gate driving circuit in the fourth non-display area is adjacent to the second gate driving circuit and is connected to the first gate line group in the second display area “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 26, the recitation of “A display apparatus comprising: a first substrate including a display area, including pixels connected to a plurality of gate lines, and first to fourth non-display areas surrounding the display area; a first gate driving circuit disposed in the second non-display area to drive a first gate line group among the plurality of gate lines; 6 29272/44279/FW/11873296.1a second gate driving circuit disposed in the third non-display area to drive a second gate line group among the plurality of gate lines; a third gate driving circuit disposed in the fourth non-display area to drive the first gate line group and the second gate line group, a first odd clock line disposed in the second non-display area to provide an odd clock signal to an odd stage of the first gate driving circuit; a second odd clock line extending to the fourth non-display area via the third non-display area to provide an odd clock signal to an odd stage of the third gate driving circuit; a first even clock line disposed in the third non-display area to provide an even clock signal to an even stage of the second gate driving circuit; and a second even clock line extending to the fourth non-display area via the second non- display area to provide an even clock signal to an even stage of the third gate driving circuit, wherein the display area comprises: a first display area adjacent to the first gate driving circuit; and a second display area adjacent to the second gate driving circuit, the even stage of the third gate driving circuit in the fourth non-display area is adjacent to the first gate driving circuit and is connected to the second gate line group in the first display area, and the odd stage of the third gate driving circuit in the fourth non-display area is adjacent to the second gate driving circuit and is connected to the first gate line group in the second display area “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 27, the recitation of “A display apparatus comprising: a first substrate including a display area, including pixels connected to a plurality of gate lines, and first to fourth non-display areas surrounding the display area, wherein the plurality of gate lines are arranged in a first gate line group and a second gate line group; a first gate driving circuit disposed in the second non-display area and connected to the first gate line group but not the second gate line group, the first gate driving circuit configured to drive the first gate line group; a second gate driving circuit disposed in the third non-display area and connected to the second gate line group but not the first gate line group, the second gate driving circuit configured to drive the second gate line group; a third gate driving circuit disposed in the fourth non-display area connected to both the first gate line group and the second gate line group to respectively drive the first gate line group and the second gate line group, an odd clock line extending to the fourth non-display area via the second non-display area, the odd clock line configured to provide an odd clock signal to an odd stage of the first gate driving circuit and an odd stage of the third gate driving circuit; and an even clock line extending to the fourth non-display area via the third non-display area, the even clock line configured to provide an even clock signal to an even stage of the second gate driving circuit and an even stage of the third gate driving circuit “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621